Citation Nr: 1607277	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  12-27 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES


1. Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from August 1989 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In December 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  Throughout the entire initial rating period, the Veteran's service-connected PTSD has resulted in total occupational and social impairment.   

2.  The Veteran has been granted a 100 percent schedular rating for PTSD since June 30, 2010.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent disability rating for PTSD have been met for the entire rating period.  38 U.S.C.A.  §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 (2015).

2.  The grant of a 100 percent rating for PTSD renders moot the appeal for a TDIU. 38 U.S.C.A. §§ 1155, 5101(a), 5121, 5121A (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).  In the instant case, the Veteran's claims are being granted.  As such, any deficiencies with regard to the VCAA are harmless and nonprejudicial.

Initial Rating for PTSD

Disability evaluations (ratings) are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor.  
38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating was filed until the final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).

An August 2010 rating decision granted service connection for PTSD.  A 50 percent disability rating was assigned from June 2010.  The Veteran has appealed the initial rating for PTSD.  

PTSD is evaluated (rated) under the general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

A Global Assessment of Functioning score is a scaled rating reflecting the "psychological, social, and occupational See Richard v. Brown, functioning on a hypothetical continuum of mental-health illness."  9 Vet. App. 266, 267 (1996), citing the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.1994) (DSM-IV).

A score in the range of 51 to 60 indicates moderate symptoms (e.g., a  flattened affect, circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., having few friends or having conflicts with peers or co-workers).  A GAF score of 41 to 50 reflects a serious level of impairment (e.g., suicidal ideation, severe obsessive rituals, frequent shoplifting), or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 31 to 40 reflects some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood and an inability to work.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  While symptomatology should be the primary focus when deciding entitlement to a given disability rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite occupational and social impairment.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).

The Veteran had a VA examination in July 2010.  The Veteran reported that he had psychiatric hospitalizations in 1997 and 2000 because he was hearing voices and seeing visions.  The Veteran reported that he lived in an apartment at his mother's house.  He indicated that he had not worked for 12 years.  

On mental status examination, the examiner noted that the Veteran was sloppily dressed and unkempt.  He was alert and oriented to time, place and person.  He was cooperative and had appropriate eye contact.  His speech was fluent and spontaneous.  Reality testing was intact.  His thought processes appeared linear, goal-oriented and relevant.  He denied auditory or visual hallucinations.  He denied command hallucinations, although he reported hearing noises and voices in the past few days.  Remote and recent memory were spotty and showed some impairment.  His judgment was fair.  His impulse control was fair, and his insight was limited.

The examiner diagnosed PTSD and paranoid schizophrenia.  A GAF score of 45 was assigned.  The examiner opined that PTSD is superimposed upon paranoid schizophrenia.  The examiner noted that the Veteran has severe impairment in his ability to have relationships, even with family members.  The Veteran also had problems with attention and concentration.  The examiner opined that the Veteran is therefore totally unemployable.  

In a November 2010 statement, a VA psychiatrist indicated that the Veteran had been under his care since 2001.  The VA psychiatrist described the Veteran's PTSD  symptoms as persistent and debilitating.  He opined that the Veteran's condition had deteriorated, and he was unemployable.  The VA psychiatrist noted that the severity of the Veteran's symptoms would interfere with his ability to obtain and maintain gainful employment.  The Veteran was considered capable of handling his own finances.   
In a September 2012 statement, the VA psychiatrist noted that the Veteran had diagnoses of PTSD and chronic paranoid schizophrenia.  He again opined that the Veteran is unemployable.  He noted that the Veteran's chronic feelings of anger and irritability had led to social isolation.  The psychiatrist opined that the Veteran is unable to work based upon the severity of his anxiety condition along with a history of PTSD and paranoid schizophrenia.  The psychiatrist opined that the Veteran has total occupational impairment. 

The Veteran had a VA examination in April 2012.  The examiner diagnosed PTSD.  The examiner indicated that the PTSD diagnosis was based on history alone.  The examiner also diagnosed paranoid schizophrenia.  The examiner noted that, although the Veteran currently claimed PTSD symptoms, any possible PTSD symptoms are overshadowed by and clearly secondary to the Veteran's diagnosis of paranoid schizophrenia.  The examiner opined that the Veteran's schizophrenia diagnosis is associated with his inability to work.  The examiner noted that this diagnosis defines the Veteran's current level of impairment.  The examiner stated that he would have to resort to speculation to establish a nexus between this diagnosis and military service.  The examiner noted that it was unclear whether the Veteran manifested symptoms of schizophrenia while still on active duty.  The examiner opined that there is no impairment associated with the Veteran's history of PTSD symptoms and total impairment associated with his history of schizophrenia.  The examiner noted that the Veteran hears voices and cannot differentiate between his hallucinations and delusions and reality.  The examiner assigned a GAF score of 40.  

The examiner opined that it was possible to distinguish between symptoms of PTSD and symptoms of schizophrenia.  The examiner noted that the Veteran's PTSD symptoms include nightmares and sleep impairment.  The examiner stated that this diagnosis was provided by history since the current symptoms manifested include primarily those associated with schizophrenia.  The examiner opined that the schizophrenic symptoms appear to overshadow any PTSD.  The examiner stated that any continuing PTSD would be secondary to, and subordinate to, the diagnosis of schizophrenia.  The examiner indicated that the symptoms of paranoid schizophrenia include isolation, social withdrawal, inability to maintain personal relationships, auditory hallucinations and delusions with regard to the etiology of "voices."  The examiner noted total occupational and social impairment.  The examiner stated that PTSD symptoms are transient or mild symptoms that only occasionally affect work or social efficiency.  The examiner opined that paranoid schizophrenia results in total occupational and social impairment.  The examiner noted that the Veteran continued to experience hallucinations and delusions, despite his compliance with all medications.  

The examiner opined that the Veteran's schizophrenia totally overwhelms his PTSD, and as a consequence, the PTSD diagnosis was provided based on history.  It was noted that all of his current symptoms appeared to fall into the category of paranoid schizophrenia. 

The examiner opined that the Veteran is unable to work due to paranoid schizophrenia.  The examiner indicated that all of the Veteran's PTSD symptoms are overshadowed by schizophrenia.  The examiner opined that PTSD would only result in minimal impairment with schizophrenia resulting in total impairment.  The examiner noted that it would require a resort to speculation to establish a nexus between the history of schizophrenia and military service.  

At the December 2015 Board hearing, the Veteran testified that he has daily panic attacks.  The Veteran testified that he does not have social relationships.  He testified that he spends most of the day sleeping or watching television because he is groggy due to medications.  The Veteran testified that he has not worked in 18 years.  He stated that he was fired from his last job as a telephone operator because he was late to work.  

The VA examinations and the 2010 and 2012 opinions from the Veteran's psychiatrist show total occupational and social impairment due to PTSD.  The evidence of record reflects that the Veteran's PTSD symptoms have resulted in his total social and occupational impairment due to such symptoms as persistent hallucinations and delusions and intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene).  Although the 2010 VA examiner opined that PTSD was superimposed on chronic schizophrenia,  the examiner did not distinguish the symptoms and manifestations of those disabilities.  The Veteran's psychiatrist also did not distinguish the symptoms of PTSD from those associated with chronic schizophrenia.  The 2012 VA examiner opined that the Veteran's schizophrenia symptoms overshadow his PTSD symptoms. Because the evidence of record differs with respect to whether the symptoms and manifestations of PTSD can be distinguished from symptoms of chronic schizophrenia, the Board has considered all of the Veteran's psychiatric symptoms in rating his service-connected PTSD.  Mittleider v. West, 11 Vet. App. 181 (1998).  Based upon the foregoing, the Board finds total occupational and social impairment has been shown, which warrants a 100 percent rating throughout the initial rating period from June 30, 2010.  See Vazquez-Claudio v. Shinseki, supra. 713 F.3d 112 (Fed. Cir. 2013).

TDIU

VA will grant a TDIU when the service connected disabilities are rated less than total, but the Veteran is precluded, by reason of his service connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340 , 3.341, 4.16.

As a TDIU can only be awarded in cases where the schedular rating is less than total, there is no basis for awarding a TDIU.  38 C.F.R. § 4.16(a). 

The Board is cognizant of the decision of the United States Court of Appeals for Veterans Claims (Court) in Bradley v. Peake, 22 Vet. App. 280   (2008), in which the Court held that, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  The Bradley case, however, is distinguishable from the instant case.  In Bradley, the Court found that TDIU was warranted in addition to a schedular 100 percent evaluation where the TDIU had been granted for a disability other than the disability for which a 100 percent rating was in effect.  Under those circumstances, there was no "duplicate counting of disabilities."  Bradley, 22 Vet. App. at 293.  Here, the Veteran's service-connected PTSD is rated at a 100 percent schedular disability rating and it is the only service-connected disability.  Thus, to also award a separate TDIU rating in addition to the schedular 100 percent rating based on the Veteran's service-connected PTSD would result in duplicate counting of the disability.

For these reasons, the award of the total schedular rating effectively creates a situation where there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  In such an instance, dismissal is appropriate.  See 38 U.S.C.A. § 7105(d) (West 2014).


ORDER

An initial 100 percent disability rating is granted for PTSD, subject to regulations governing the payment of monetary benefits.  

The appeal as to the issue of entitlement to a TDIU is dismissed as moot.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


